Citation Nr: 0117546	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  95-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cell carcinoma 
with metastasis to the right proximal femur, status post 
nephrectomy and resection of the right femur.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) of the Department of Veterans Affairs (VA) on 
appeal from a June 1994 rating determination by the St. 
Petersburg, Florida, Regional Office (RO), which denied 
service connection for renal cell carcinoma with metastasis 
to the right proximal femur, status post nephrectomy and 
resection of the right femur.  The case was forwarded to the 
Board for appellate review and in an October 1998 decision 
the claim was denied.  Thereafter, the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).

Pursuant to a Joint Motion to Remand, the Court issued an 
Order, dated August 25, 1999, vacating the Board's decision 
and remanding the case to the Board for another decision, 
taking into consideration the matters raised in its order.  

REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

In the above-cited Joint Motion, the Board has been ordered 
to ensure that the appellant has been fully assisted in the 
development of the evidence.   While the veteran's claim was 
pending, new requirements for assistance in the development 
of claims have been enacted.  Recently, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Moreover, VA has a duty to assist unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant  's claim for 
benefits.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. § 5103A).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

In addition to the above, the veteran is advised that the 
VCAA did not change the basic premise required to establish 
service connection.  A veteran seeking disability benefits 
must establish: (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Post-service 
symptomatology may also be considered; however, a medical 
opinion may still be required to establish service 
connection.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).

The provisions of the Joint Motion for Remand in this case 
also call for the Board to seek additional medical evidence 
as needed.  The medical opinions of record in this case do 
not resolve issues that are important to the outcome of the 
claim.  Of  central importance is the question of whether the 
veteran's renal cancer is linked to exposure to Agent Orange.  
In a statement of February 1998, the veteran's private 
physician, Dr. K.H.G., stated that he could not say with 
certainty that Agent Orange had no a role in the veteran's 
renal cancer.  However, Dr. K.H.G. did not provide a 
rationale for his opinion, and it does not appear that he 
reviewed the veteran's service medical records prior to 
forming his opinion.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore addition 
development of the evidence should be accomplished prior to 
further consideration of the veteran's claim. For this 
reason, an additional statement from Dr. K.H.G. would be 
helpful.

Accordingly the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.

3.  The RO must ensure that copies of all 
relevant medical records that are 
available are included in the claims 
folder.

4.  The RO should appropriately contact 
Dr. K.H.G.  and request a statement 
detailing the basis for the conclusion in 
his February 1998 statement.  A copy of 
his February 1998 statement should be 
provided to Dr. K.H.G. to refresh his 
memory.  Dr. K.H.G. should be asked to 
respond the following question:  is it at 
least as likely as not that herbicide 
exposure in Vietnam caused the veteran's 
renal cell carcinoma.  If the veteran 
identifies any other medical care 
providers as having expressed opinions 
relevant to the claim, he should be asked 
to either obtain a written copy of the 
opinion himself or to authorize the RO to 
do so.  All medical care providers from 
whom an opinion is solicited should be 
asked to provide the medical basis for 
the opinion, including reference to any 
supporting scientific studies, medical 
treatises, and the like.

5.  If after making reasonable efforts to 
obtain those named records the RO is 
unable to do so, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

6.  Among the actions taken by the RO to 
comply with the VCAA, examination of the 
veteran by an oncologist should be 
conducted in order to determine the 
nature and likely etiology of the 
veteran's renal cell carcinoma.  The 
examiner must be told to review the 
entire claims folder, to include all 
evidence and treatises submitted on 
behalf of the veteran.  The examination 
should include any diagnostic testing 
that is deemed appropriate medically and 
helpful for an accurate assessment of the 
veteran's medical condition and for an 
adequate response to the questions posed 
in this remand.  On the basis of the 
current examination findings and 
information in the claims file, the 
examiner should respond to the following 
items:

(a) State a medical opinion as to whether 
it is at least as likely as not that 
renal cell carcinoma is a result of Agent 
Orange exposure during the veteran's 
military service.

(b)  Identify all material in the 
treatises in the claims folder that is 
relevant to the response provided in (a), 
above, and explain the material's 
relevance to the specific facts of this 
veteran's medical history.  

7.  The RO must review the report of the 
examination to ensure that foregoing 
requirements have been satisfied.  If 
they have not, the RO must return the 
report for necessary corrective action, 
as appropriate.  

8.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for 
service connection for renal cell 
carcinoma cancer, including on the basis 
of direct service incurrence, pursuant to 
Combee v. Brown.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action and citing 
all applicable legal criteria.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


